Title: Saturday [21 October].
From: Adams, John
To: 


       Rose with the sun. Brot up the Horse and took a Ride over Penns Hill, as far as John Haywards in a cold, keen, blustering N. Wester. Returned and breakfasted. I feel brac’d, as if the cold clear Air had given a Spring to the System.—I am now sett down to the Laws relating to naval Trade and Commerce. Let me inquire of the next Master of a Ship that I see, what is a Bill of Lading, what the Pursers Book. What Invoices they keep. What Account they keep of Goods received on Board, and of Goods delivered out, at another Port, &c.
      